          Case 6:20-cr-00097-ADA Document 59 Filed 05/03/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                              WACO DIVISION
UNITED STATES OF AMERICA                         §
                                                 §      CRIMINAL NO:
vs.                                              §      WA:20-CR-00097(1)-ADA
                                                 §
(1) CECILY ANN AGUILAR                           §

                     ORDER SETTING MOTION HEARING
        IT IS HEREBY ORDERED that the above entitled and numbered case is set for

MOTION HEARING in District Courtroom #1, on the Third Floor of the United States

Courthouse, 800 Franklin Ave, Waco, TX, on Monday, May 10, 2021 at 01:30 PM.

      IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to

counsel for defendant, the United States Attorney, United States Pretrial Services and the United

States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,

if the defendant is on bond, advise the defendant to be present at this proceeding.

      IT IS FINALLY ORDERED that in the event the services of a court interpreter are

required, counsel for the defendant shall notify the U.S. District Clerk's Office within five days

of the date of the hearing.

        IT IS SO ORDERED this 3rd day of May, 2021.




                                                 ______________________________
                                                 ALAN D ALBRIGHT
                                                 UNITED STATES DISTRICT JUDGE
